DETAILED ACTION
This is on the merits of Application No. 17/383791, filed on 07/23/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/21/2021 and 11/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 2-12, 14-17, and 20 are objected to because of the following informalities:  
Claims 2-12 state “A clutch” and should state --The clutch--.
Claims 14-17 state “A mounting system” and should state --The mounting system--.
Claim 20 states “A method” and should state --The method--.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 states “a flywheel”. This is a double inclusion as a flywheel is already established in line 2. It is unclear if this is the same flywheel or not.
Claim 2 states “the adapter comprising three, four, five, six or more groups of openings.” It is unclear if this is related to the “at least two groups of openings” of claim 1 or new openings.
Claim 12 states “including at least two adapters”. It is unclear if the adapter of claim 1 is part of the “at least two adapters” or if these are two adapters on top of the adapter of claim 1. Further, it is unclear if the assembly even has two adapters, or if applicant is trying to claim a kit that contains two adapters that are interchangeable. If the later, the claim needs to be dependent on a kit claim, not an assembly, which is a final product.
Claim 13 states “A clutch assembly mounting system for mounting a clutch to a flywheel, the mounting system comprising: a sealed clutch… a flywheel”. It is unclear if this is the same clutch of line 1 or a different clutch. The second instance of “a flywheel” is a double inclusion as a flywheel is already established in line 1. It is also unclear how the system can comprise the clutch and flywheel if the system is for mounting a clutch to a flywheel. Are the clutch and flywheel part of the assembly or not?
Claim 13 states “at least two adapters”. It is unclear if the system has at least two adapters or if applicant is trying to claim a kit that contains at least two adapters that are interchangeable. If the later, the claim needs to be dependent on a kit claim, not an assembly, which is a final product.
Claim 14 states “the at least two adapters each comprising three, four, five, six or more groups of openings.” It is unclear if this is related to “the openings of each adapter comprising at least two groups of openings” of claim 13 or new openings.
Claim 15 states “one or more of the groups of openings having a different number of openings to the number of openings in the others of the groups of openings”. It is unclear which group of openings this is referring to. Claim 13 has groups of openings for each adapter. Is the openings of claim 15 referring to a single adapter plate having different openings, different openings when comparing one adapter plate to the other, or both?
Claim 16 states “whereby the diameter of the inner edge of the at least two adapter plates is generally the same”. Is this stating that the diameter of each inner edge is generally the same within the ring itself or when compared to each other?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2012/0181134 to Roberts et al.
Roberts discloses:
(Claim 1) A clutch assembly (Fig. 1), comprising a sealed clutch (5, par. [0019]) and an adapter (10), the clutch being connected to the adapter and the adapter being connectable to a flywheel (8), the adapter including openings (12-15) positioned for registration with the connection pattern of a flywheel for connecting the adapter to the flywheel, the openings of the adapter comprising at least two groups of openings for registration with the connection patterns of at least two different flywheels (12-15, par. [0002], [0043]).
(Claim 2) the adapter comprising three, four, five, six or more groups of openings (12-15).
(Claim 3) one or more of the groups of openings having a different number of openings to the number of openings in the others of the groups of openings (Fig. 4 22-25).
(Claim 4) the adapter being formed as a plate (Fig. 1 element 10 is a plate).
(Claim 5) the adapter being formed as a ring (Fig. 1 element 10 is a ring) having a circular inner opening defined by an inner edge (inner edge of 10).
(Claim 8) a spacer (6) being interposed between the clutch and the adapter, the spacer being connected to the clutch and the adapter connecting the spacer to the flywheel (see Fig. 1, spacer 6 is connected to flywheel 8 through adapter 10).
(Claim 9) the spacer being formed as a ring (6 is a ring) having opposite axial facing leading and trailing surfaces, and the adapter being connectable to either of the leading or trailing surfaces of the spacer (adapter is connectable to the surface of 6).
(Claim 11) the spacer comprising a plurality of separate spacer elements (bolts between 6 and 10) that connect between the clutch and the adapter or between the adapter and the flywheel.
(Claim 12) including at least two adapters (see Figs. 2-7), each adapter having two or more groups of openings for registration with the connection patterns of at least two different flywheels (see 12-15, 22-25, 32-35).
(Claim 13) A clutch assembly mounting system (Fig. 1) for mounting a clutch (5) to a flywheel (8), the mounting system comprising: a sealed clutch (5, par. [0019]), and at least two adapters (see Figs. 2-7), wherein each adapter includes openings positioned for registration with the connection pattern of a flywheel for connecting the adapter to the flywheel (see 12-15, 22-25, 32-35), the openings of each adapter comprising at least two groups of openings for registration with the connection patterns of at least two different flywheels, and each group of openings of each of the at least two adapters being positioned for registration with the connection pattern of a different flywheel, whereby, the mounting system comprises connecting the clutch to an adapter of the at least two adapters, the adapter being selected based on the connection pattern of the flywheel to which the clutch is to be connected (See Figs. 2-7, 12-15, 22-25, 32-35, par. [0027, 0037]).
(Claim 14) the at least two adapters each comprising three, four, five, six or more groups of openings (see 12-15, 22-25, 32-35).
(Claim 15) one or more of the groups of openings having a different number of openings to the number of openings in the others of the groups of openings (see 12-15, 22-25, 32-35).
(Claim 16) the at least two adapters being formed as rings having a circular inner opening defined by an inner edge and a circular outer edge, whereby the diameter of the inner edge of the at least two adapter plates is generally the same and the dimensions of the adapters differ by the radial distance between the inner and outer edges (See Figs. 2-7, 12-15, 22-25, 32-35, par. [0027, 0037]).
(Claim 17) including a spacer (6) for interposing between the clutch and the adapter, whereby, the mounting system comprises connecting the spacer to the clutch and connecting the adapter to the flywheel.
(Claim 18) A method of installing a clutch assembly (Fig. 1) comprising a sealed clutch (5) and an adapter (10), to a flywheel (8), the method including connecting the adapter to the clutch and orienting the adapter so that the one of the at least two groups of openings is in register with the connection pattern of the flywheel, and connecting the selected adapter to the flywheel (Par. [0007], Figs. 2-7, adapter chosen based on flywheel being used).
(Claim 19) A method of installing a clutch assembly (Fig. 1) comprising a sealed clutch (5) and at least two adapters (Figs. 2-7), the method including selecting an adapter from the at least two adapters, the selected adapter having openings suitable for registration with the connection pattern of a flywheel to which the clutch of the clutch assembly is to be connected, connecting the selected adapter to the clutch and connecting the selected adapter to the flywheel (Par. [0007], Figs. 2-7, adapter chosen based on flywheel being used).
(Claim 20) the method including interposing a spacer (6) between the clutch and the adapter.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5333712 to Sabee et al.
Sabee discloses:
(Claim 1) A clutch assembly (Fig. 1), comprising a sealed clutch (10, Col. 6 ln 68) and an adapter (64), the clutch being connected to the adapter and the adapter being connectable to a flywheel (16), the adapter including openings (Fig. 1 and 2A, openings in 64 connecting to 16) positioned for registration with the connection pattern of a flywheel for connecting the adapter to the flywheel, the openings of the adapter comprising at least two groups of openings (Fig. 2A, multiple openings, thus multiple groups of openings. It is noted no distinction is made between the groups of openings) for registration with the connection patterns of at least two different flywheels (64 can connect to two different flywheels. It is noted there is no distinction being made between the two different flywheel patterns. Two different flywheels having the same connection pattern reads on the claim).
(Claim 2) the adapter comprising three, four, five, six or more groups of openings (Fig. 2A multiple openings of 64, thus multiple groups of openings. It is noted no distinction is made between the groups of openings).
(Claim 3) one or more of the groups of openings having a different number of openings to the number of openings in the others of the groups of openings (Fig. 2A, multiple openings of 64, thus multiple groups of openings. It is noted no distinction is made between the groups of openings, thus the groups could be interpreted as having a different number of openings. For example, two of the openings next to each other could be considered one group, and then the rest of the openings could be considered a second group. These groups now have a different number of openings).
(Claim 4) the adapter being formed as a plate (Fig. 1 element 64 is a plate).
(Claim 5) the adapter being formed as a ring (Fig. 1 element 64 is a ring) having a circular inner opening defined by an inner edge (inner edge of 64, see annotated figure 2A below).
(Claim 6) the ring having a constant thickness (annotated Fig. 2A element t) and circular inner and outer edges with the dimension between the inner and outer edges being constant (See annotated figure 2A below, just as applicant defines the inner edge to not include the tabs, so too is Sabee being interpreted to have the inner edge not include the interpreted tabs).
(Claim 7) the adapter including connection tabs for connection to the clutch, the connection tabs extending radially inwardly from the inner edge of the inner opening (see annotated Fig. 2A below, tabs).
(Claim 8) a spacer (62) being interposed between the clutch and the adapter, the spacer being connected to the clutch and the adapter connecting the spacer to the flywheel (see Fig. 1, spacer 62 is connected to flywheel 16 through adapter 64).
(Claim 9) the spacer being formed as a ring (62 is a ring) having opposite axial facing leading and trailing surfaces, and the adapter being connectable to either of the leading or trailing surfaces of the spacer (adapter is connectable to the surface of 62 through teeth of 64).
(Claim 10) the spacer having an outside generally cylindrical surface (Fig. 1 62 has an outside generally cylindrical surface) and the adapter having a circular inner opening of slightly greater diameter than the outer surface of the spacer and the spacer is received within the opening when the adapter is connected to the spacer (See Figs. 1 and 2A, spacer 62 fits inside slightly larger adapter 64).
(Claim 11) the spacer comprising a plurality of separate spacer elements (Fig. 2A, teeth of 62) that connect between the clutch and the adapter or between the adapter and the flywheel.
(Claim 12) including at least two adapters (Col. 7 ln 5-7, different adapters can be used), each adapter having two or more groups of openings for registration with the connection patterns of at least two different flywheels (can connect to two different flywheels. It is noted there is no distinction being made between the two different flywheel patterns. Two different flywheels having the same connection pattern reads on the claim).
(Claim 13) A clutch assembly mounting system (Fig. 1) for mounting a clutch (10) to a flywheel (16), the mounting system comprising: a sealed clutch (10, Col. 6 ln 68), and at least two adapters (Col. 7 ln 5-7, different adapters can be used), wherein each adapter includes openings positioned for registration with the connection pattern of a flywheel for connecting the adapter to the flywheel (Fig. 2A openings of 64), the openings of each adapter comprising at least two groups of openings (Fig. 2A, multiple openings, thus multiple groups of openings. It is noted no distinction is made between the groups of openings) for registration with the connection patterns of at least two different flywheels (64 can connect to two different flywheels. It is noted there is no distinction being made between the two different flywheel patterns. Two different flywheels having the same connection pattern reads on the claim), and each group of openings of each of the at least two adapters being positioned for registration with the connection pattern of a different flywheel, whereby, the mounting system comprises connecting the clutch to an adapter of the at least two adapters, the adapter being selected based on the connection pattern of the flywheel to which the clutch is to be connected (64 can connect to two different flywheels. It is noted there is no distinction being made between the two different flywheel patterns. Two different flywheels having the same connection pattern reads on the claim, Col. 7 ln 5-7, different adapters can be used for different sized flywheels).
(Claim 14) the at least two adapters each comprising three, four, five, six or more groups of openings (Fig. 2A multiple openings of 64, thus multiple groups of openings. It is noted no distinction is made between the groups of openings).
(Claim 15) one or more of the groups of openings having a different number of openings to the number of openings in the others of the groups of openings (Fig. 2A, multiple openings of 64, thus multiple groups of openings. It is noted no distinction is made between the groups of openings, thus the groups could be interpreted as having a different number of openings. For example, two of the openings next to each other could be considered one group, and then the rest of the openings could be considered a second group. These groups now have a different number of openings).
(Claim 16) the at least two adapters being formed as rings having a circular inner opening defined by an inner edge and a circular outer edge, whereby the diameter of the inner edge of the at least two adapter plates is generally the same and the dimensions of the adapters differ by the radial distance between the inner and outer edges (See annotated Fig. 2A below, Col. 7 ln 5-7, use different sized adapter ring).
(Claim 17) including a spacer (62) for interposing between the clutch and the adapter, whereby, the mounting system comprises connecting the spacer to the clutch and connecting the adapter to the flywheel.
(Claim 18) A method of installing a clutch assembly (Fig. 1) comprising a sealed clutch (10) and an adapter (64), to a flywheel (16), the method including connecting the adapter to the clutch and orienting the adapter so that the one of the at least two groups of openings is in register with the connection pattern of the flywheel, and connecting the selected adapter to the flywheel (Fig. 1, 2A, all of the openings connect to the flywheel).
(Claim 19) A method of installing a clutch assembly (Fig. 1) comprising a sealed clutch (10, Col. 6 ln 68) and at least two adapters (Col. 7 ln 5-7, can use multiple adapters), the method including selecting an adapter from the at least two adapters, the selected adapter having openings suitable for registration with the connection pattern of a flywheel to which the clutch of the clutch assembly is to be connected, connecting the selected adapter to the clutch and connecting the selected adapter to the flywheel (Fig. 1, 2A, adapter is connected to flywheel).
(Claim 20) the method including interposing a spacer (62) between the clutch and the adapter.

    PNG
    media_image1.png
    846
    547
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lauterbach (US 5954552) discloses a combined clutch and torsion damper.
Flotow et al (US 4941557) discloses an intermediate plate positioner means for a friction clutch assembly.
Flowtow (US 4057131) discloses a multiple disk clutch stamped adapter ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659